Title: To James Madison from Jonathan Williams, 10 July 1812
From: Williams, Jonathan
To: Madison, James


Sir
New York July 10 1812
Since my Letter to you of the 21 June, Brigre General Bloomfield communicated to me an order from the Secretary of War, which in substance agreed with the request, I had the honour to make to you, and of which you have a Copy inclosed. After compleating some official duties at Philadelphia I returned to New-York and reported myself ready to take such command as might “comport with my rank.”
General Bloomfield was about to issue the requisite order when he received a communication, of which I also enclose a Copy, being a remonstrance against the measure signed by eighteen company officers.
Far be it from me, Sir, to create any division among men whose profession of all others should form a well connected & affectionate Brotherhood; but I must be permitted to judge for myself in what relates to me personally, therefore it only remains to do the last, and only, act that can be done consistently with my honour, and a desire to preserve harmony among the officers of the Army, and I hereby resign my Commission.
The Case is too imperious to need much argument; but it may not be improper to observe that after having resigned on a former occasion, I was called again into Service upon an express stipulation which was afterwards made Law by the 63d Article of the Rules & Regulations for the Government of the Army. This being the condition, upon which alone I accepted my Commission, I hold myself absolved from all obligation the moment it ceases to operate. The loss of an Officer in his sixty third year may not be considered of great importance when compared with that of eighteen Officers in the vigour of youth, for by the tone of the remonstrance it is to be presumed that this consequence would follow if the order were to be enforced. I have the honour to be with the highest deference & respect Sir Your obedient Servant
Jona Williams
